     Case: 1:21-cv-00051 Document #: 30 Filed: 04/06/21 Page 1 of 1 PageID #:212

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Sergio Bonilla, et al.
                                  Plaintiff,
v.                                                   Case No.: 1:21−cv−00051
                                                     Honorable Virginia M. Kendall
Peopleconnect, Inc., et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 6, 2021:


         MINUTE entry before the Honorable Virginia M. Kendall. Briefing schedule set
as to Defendant's Consolidated Motion to Dismiss [26]. Responses due by 4/20/2021;
Replies due by 4/27/2021. Status hearing set for 6/16/2021 at 9:00 AM. Defendant';s
Consolidated Motion to Stay Discovery Pending Resolution of Its Motion to Dismiss [28].
Initial Status set for 4/22/2021 stands. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
